DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 arerejected on the ground of nonstatutory double patenting as being unpatentable over claim1-26 of U.S. Patent No. 10,698,422. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-19 are rejected under 35 U.S.C. 101.
the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  
Step 1:
Claim 1 is drawn to a metjhod.
Step 2A Prong 1:
Claim 1 recites “a method of identifying, by a processor, wind factor values associated with a road link network associated with a location, wherein the wind factor values are based on a wind model; receiving, by the processor, wind factor values for each road link of the road link network associated with the location; calculating, by the processor, a route for the drone through air space above the road link network based on the received wind factor values; and generating a navigation command for the drone based on the calculated route”;  As such these recitations are directed to the mathematical concepts grouping within abstract ideas.  Accordingly, these claims recite an abstract idea.
Step 2A Prong 2:
The claims recite the additional elements “a processor,”.  The additional elements appears to be merely data collection required to perform the abstract idea recited and as such is insignificant extra solution. Accordingly, this additional limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the additional element do not improve 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element considered individually or in ordered combination is well-understood, routine and conventional activities.
Therefore claim 1 is not patent eligible.
As per claims 2-19, similar analysis is done as in claim 1 and are not patent eligible for the same reasons above.  It is noted that the dependent claims do not include additional limitations that are significantly more than the abstract idea, the dependent claims recite limitations that fall within the mathematical concepts as discussed with the independent claims.  
Therefore, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al., US Pg. Pub. No. (2016/0140851) referred to hereinafter as Levy.
As per claims 1 and 20, Levy teaches a method of controlling a drone, the method comprising: identifying, by a processor, wind factor values associated with a road link network associated with a location, wherein the wind factor values are based on a wind model (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186); receiving, by the processor, wind factor values for each road link of the road link network associated with the location (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186); calculating, by the processor, a route for the drone through air space above the road link network based on the received wind factor values (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186); and generating a navigation command for the drone based on the calculated route (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 2, Levy teaches a method of claim 1, wherein the identifying is based on a query, and further comprising: inputting, as one or more query parameters, one or more road link identifiers, a prevailing wind direction, a prevailing wind speed, one or more altitudes, a maximum or minimum incentive, a maximum or minimum penalty, a balanced or smooth transition between wind factor values of adjacent road links of the 

As per claim 3, Levy teaches a method of claim 2, wherein receiving comprises receiving, when no altitude is input as one of the one or more query parameters, a range of wind factor values for a corresponding range of altitudes associated with each road link of the road link network (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 4, Levy teaches a method of claim 2, wherein receiving comprises receiving, when a single altitude is input as one of the one or more query parameters, a single wind factor value for the single altitude (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 5, Levy teaches a method of claim 2, wherein receiving comprises receiving, when one or more altitudes are input as one or more query parameters, wind factor values for the corresponding one or more altitudes (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 6, Levy teaches a method of claim 1, wherein a wind factor value of the wind factor values comprises an expected wind speed relative to a direction of travel 

As per claim 7, Levy teaches a method of claim 1, wherein the wind factor values comprise values expressed as an incentive or a penalty, wherein a positive wind factor value is indicative of an incentive wind factor and a negative wind factor value is indicative of a penalty wind factor (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 8, Levy teaches a method of claim 7, wherein the incentive wind factor comprises an expected wind speed along a direction of travel of the drone and the penalty wind factor comprises an expected wind speed along an opposite direction of travel of the drone (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 9, Levy teaches a method of claim 8, wherein the incentive wind factor is indicative of a reduction in travel time of the drone and penalty wind factor is indicative of an increase in travel time of the drone (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 10, Levy teaches a method of claim 7, wherein calculating the route for the drone comprises prioritizing incentive wind factors over penalty wind factors (see 

As per claim 11, Levy teaches a method of claim 1, wherein a wind factor value of the wind factor values further comprises a wind factor volatility value indicative of a degree of fluctuation of a wind factor at a corresponding altitude (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 12, Levy teaches a method of claim 1, further comprising: applying the wind model to the location, wherein the wind model comprises a fluid dynamics simulation model based on three-dimensional features and wind condition data associated with the location (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 13, Levy teaches a method of claim 1, wherein calculating the route for the drone comprises calculating an optimal route that travels through a plurality of altitudes of air space above the road link network based on the received wind factor values, wherein the received wind factor values include wind factor values for the plurality of altitudes of air space (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).



As per claim 15, Levy teaches a method of claim 14, wherein the predetermined threshold wind factor value is predetermined based on a maneuverability of air space above the road link network or drone-specification information (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 16, Levy teaches a method of claim 15, wherein the drone-specific information comprises a type or size of the drone, an energy level or fuel capacity of the drone, a type of cargo carried by the drone, drone owner or operator information, a maximum and a minimum operating speed of the drone, a maximum travel distance of the drone, a weight of the drone, or combinations thereof (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 17, Levy teaches a method of claim 1, wherein the navigation command includes a directional command configured to control an altitude of the drone, a speed of the drone, a direction of flight of the drone, an angle of flight of the drone, or 

As per claim 18, Levy teaches a method of claim 1, further comprising: optimizing the route for the drone for a minimal time to traverse the route, a minimal energy consumption, a type of drone cargo, or a likelihood of crashing (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).

As per claim 19, Levy teaches a method of claim 1, further comprising: receiving, by the processor, updated wind factor values based on the wind model using sensor data from a sensor at the location, wind condition data for the location from a weather service or station, updated three-dimensional map data for the location, or combinations thereof; re-calculating, by the processor, the route for the drone through air space above the road link network based on the received updated wind factor values; and generating an updated navigation command for the drone based on the re-calculated route (see at least Abstract, Para 5-7, 10-12, 57-67, 91, 109, 113, 116, 122-125, 129, 140, 142-143, 152, 155, 165, 169, 169, 181, 186).
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665